NOT PRECEDENTIAL
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 18-3309
                                      _____________

                                  RAPHAEL MENDEZ,

                                            Appellant

                                             v.

                        STACEY PLASKETT, Congresswoman;
                               CLETIS CLENDINEN;
                     VIRGIN ISLANDS LEGISLATIVE DIRECTOR
                                 _______________

                         On Appeal from the District Court of the
                                       Virgin Islands
                                 (D.C. No. 3-16-cv-0026)
                          District Judge: Hon. Curtis V. Gomez
                                     _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    April 8, 2019

           Before: SMITH, Chief Judge, JORDAN and RENDELL, Circuit Judges.

                                  (Filed: April 10, 2019)
                                    _______________

                                        OPINION*
                                     _______________




       *
        This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
JORDAN, Circuit Judge.

       Raphael Mendez appeals the order of the District Court dismissing his petition for

a writ of mandamus. We will affirm.

I.     Background

       Mendez has for many years been involuntarily committed to the Federal Medical

Center in Rochester, Minnesota (“FMC Rochester”).1 In 2015, he wrote to the Honorable

Stacey Plaskett, the Delegate of the United States Virgin Islands to the United States

House of Representatives, requesting that her office investigate his confinement at FMC

Rochester and provide him with the resulting findings. A member of Plaskett’s district

office staff responded, but not to Mendez’s satisfaction. So Mendez sought a writ of

mandamus, pursuant to 28 U.S.C. § 1361, to compel Representative Plaskett, her

Legislative Director, and the district staff member who had responded to the investigation

request “to provide him with information regarding their investigation of his claim of

false imprisonment[.]” (D.I. 19 at 2.)

       The District Court dismissed his petition for lack of subject-matter jurisdiction,

and Mendez has appealed. The appeal is only with respect to the dismissal of his petition

for mandamus as directed at the staff member.2


       1
         A description of the events leading to Mendez’s commitment is not relevant to
this appeal but can be found in an earlier non-precedential opinion, In re Mendez, 653 F.
App’x 158, 158-59 (3d Cir. 2016) (per curium).
       2
         Mendez says that he “is NOT challenging his Congresswoman NOR her
Legislative Director, in this U.S. 3rd Circuit Court of Appeal … [a]s they ARE already
Docketed in U.S. Washington DC appellate Court and OPENING BRIEF [sic] already
begun and ended[.]” (Opening Br. at 3.) The reference to “DC appellate Court” is
                                             2
II.    Discussion3

       Section 1361 states that, “district courts shall have original jurisdiction of any

action in the nature of mandamus to compel an officer or employee of the United States

or any agency thereof to perform a duty owed to the plaintiff.” 28 U.S.C. § 1361. That

the individual be such an officer or employee is a requirement for a court to have subject

matter jurisdiction. Semper v. Gomez, 747 F.3d 229, 250-51 (3d Cir. 2014). Moreover,

we have concluded, in determining whether an individual qualifies as “an officer or

employee of the United States or any agency thereof,” 28 U.S.C. § 1361, that “Congress,

in enacting § 1361 … ‘was thinking solely in terms of the executive branch,’” Semper,

747 F.3d at 250 (quoting Liberation News Serv. v. Eastland, 426 F.2d 1379, 1384 (2d Cir.

1970)). Because Representative Plaskett’s staff member works for the legislative branch

and not the executive branch, the District Court properly determined it was without

subject matter jurisdiction.4




apparently to a then-pending appeal before the United States Court of Appeals for the
District of Columbia Circuit, which also denied a petition he filed for a writ of
mandamus. Mendez v. Trump, 744 F. App’x 706 (D.C. Cir. 2018) (per curium).
       3
          The District Court concluded 28 U.S.C. § 1361 did not give it subject matter
jurisdiction. We have jurisdiction to review that determination pursuant to 28 U.S.C. §
1291.
       4
          Even were there jurisdiction, Mendez has failed to make the requisite showing
of a “clear and indisputable” right to issuance of the writ. Hollingsworth v. Perry, 558
U.S. 183, 190 (2010) (per curium) (citation omitted). There is no right to compel a
legislative branch staff member to investigate a constituent’s claims or share investigative
findings.

                                              3
III.   Conclusion

       The District Court properly dismissed the petition for a writ of mandamus, and we

will therefore affirm.




                                           4